Title: To Benjamin Franklin from Guy-Claude, Comte de Sarsfield, 4 April 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Samedi 4 avril 1778
M de Sarsfield fait bien des complimens a Monsieur franklin et le prie de ne pas oublier qu’il luy a fait esperer que si M. Adams arrive avant mercredi il l’engageroit a venir diner avec lui chez M. de Sarsfield.
Si monsieur franklin n’a plus besoin du Garma teatro de Espa[sym]a ni de l’histoire romaine de M. Gibbons, il fera plaisir a M. de Sarsfield de les lui rapporter mercredi.
Hotel de Sarsfield
 
Addressed: A Monsieur / Monsieur franklin / A Passy
